Citation Nr: 1519680	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased disability rating for degenerative joint disease (DJD) of the left knee, currently rated at 10 percent.

2.  Entitlement to a compensable disability rating for surgical scar of the left lower extremity.



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2012, the Veteran was granted service connection for DJD of the left knee and assigned a noncompensable disability rating, effective September 22, 2011.  In July 2013, the RO increased the assigned disability rating to 10 percent, effective September 22, 2011.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In July 2013, the Veteran was granted service connection for DJD of the right knee and assigned a 10 percent disability rating, effective September 22, 2011.  In July 2013, and in December 2013, the Veteran submitted notice of disagreements with the July 2013 rating decision.  In a December 2013 rating decision, the RO assigned a separate20 percent disability rating for DJD of the right knee with meniscectomy and frequent locking, effective September 22, 2011.  In May 2014, the RO issued a statement of the case (SOC) for initial increased disability ratings for DJD of the right knee and DJD of the right knee with meniscectomy and frequent locking.  However, the Veteran has not submitted a substantive appeal as to these issues; thus, the Board does not have jurisdiction over these claims.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).

In August 2013, the Veteran submitted his substantive appeal (VA form 9) as to an initial increased disability rating for DJD of the left knee and also argued for a compensable evaluation for a scar on the left lower extremity.  In a December 2013 rating decision, the RO granted service connection for surgical scars of the left lower extremity and assigned a noncompensable disability rating, effective September 22, 2011.  A December 2013 supplemental statement of the case (SSOC) for surgical scars of the left lower extremity instructed the Veteran that "if [he] filed a formal appeal with [VA], and still wish to continue [the appeal, the Veteran's] response to this SSOC is optional."  As the Veteran already presented his arguments regarding this matter in the August 2013 Form 9 and is without a representative, the Board finds the SSOC instructions could have been unclear to the Veteran (leading him to believe he had already perfected an appeal).  The Board finds that in the August 2013 document, the Veteran expressed his desire to appeal the issue of an initial compensable disability rating for surgical scars of the left lower extremity, and therefore, the Board has jurisdiction over this issue.  38 U.S.C.A. § 7105 (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left knee disability is more disabling than the current 10 percent evaluation reflects.  See, e.g., Veteran's substantive appeal dated August 2013.  Specifically, the Veteran asserts that the severity of his left knee disability is not sufficiently addressed by the most recent VA examination in June 2013.  

During the June 2013 VA examination, the Veteran was diagnosed with DJD of the left knee.  The examiner noted that the Veteran had no x-ray evidence of subluxation.

In August 2013, the Veteran stated, "I have numbness in my left shin where the graft was taken from my anterior cruciate ligament (ACL) replacement."  He also stated his left knee slips and locks. 

A December 2013 VA treatment record notes that a 2010 x-ray shows evidence of subluxation (not clear which knee) and the Veteran was reportedly provided knee "supports" for instability.  

VA treatment records dated from January 2014 through March 2014 show left knee swelling, joint pain, and an ACL tear.  In particular, a February 2014 VA orthopedic report notes an ACL graft with an interference of screws and a complex tear of the menisci of the left knee.  Further, the VA orthopedic surgeon indicated that the Veteran is proceeding with bilateral knee surgery, once he has been cleared for pre-op clearance.  

In this case, the evidence suggests that the Veteran's DJD of the left knee may have worsened since the last VA examination in June 2013.  The evidence of record is therefore unclear concerning the current nature and extent of the Veteran's DJD of the left knee.  See 38 C.F.R. § 4.2 (2014).  A reexamination is warranted under 38 § C.F.R. 3.367 (2014).

As to the service-connected surgical scar on the left lower extremity, the June 2013 VA examiner identified a scar, however he did not specify whether he was identifying the scar on the left or right lower extremity.  Furthermore, the VA examiner did not provided whether the scar was painful or tender.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding pertinent treatment that the Veteran has recently received.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2014, to specifically include left knee surgeries.  

All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his DJD of the left knee and surgical scar of the left lower extremity.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically identify all current manifestations of the Veteran's DJD of the left knee including any limitation of motion and instability.

In so doing, the examiner must identify any functional impairment including limitation of motion.  Range-of-motion studies should be provided including losses caused by pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.

The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess all functional impairments, including during flare-ups, in terms equating to additional range-of-motion lost (beyond what is shown clinically).  This should be done for both flexion and extension.

The examiner should also indicate whether the Veteran has left knee instability and/or subluxation related to his degenerative joint disease of the left knee, and if found, whether it is best described as slight, moderate, or severe.  The examiner should also address whether the Veteran experiences frequent episodes of locking, pain, or effusion in the joints.  In this respect, the examiner should also discuss the December 2013 VA treatment record that notes the evidence of subluxation (not clear which knee) in a 2010 x-ray and provided knee "supports" for instability.

The examiner should also address the current severity and manifestations of his service-connected surgical scar of the left lower extremity.

The examiner should detail the symptomatology associated with the Veteran's service-connected surgical scar of the left lower extremity.  In particular, the examiner should provide a detailed description, including but not limited to, the following:  (1). the size of the scar and scar area in square inches or square centimeters; (2). whether the scar is superficial (not associated with underlying soft tissue damage); (3). whether the scar is deep (associated with underlying soft tissue damage); (4). whether the scar is unstable (with frequent loss of covering of skin over the scar); (5). whether the scar is well-healed, painful, tender, adherent, and/or ulcerated; (6). whether the scar causes limited motion or other limitation of function of an affected bodily part; if so, the physician should describe in detail the limitation(s), and extent and severity thereof.  If the scar does not cause limited motion or other limitation of function of an affected bodily part, the examiner should specifically so state in the examination report.

In addition, the examiner should opine as to the effect of these service-connected disabilities on the Veteran's ability to obtain and to maintain gainful employment.

The report should be associated with the Veteran's VA claims file.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




